The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the time
and date indicated, which may be materially different from its entry on the record.



                                    Entered pursuant to Administrative Order No. 16-02,
                                    Josiah C. Sell, Clerk of Court

                                    By: __________________________
                                        /s/ Anita Pribula
                                        Deputy Clerk



   Dated: 08:03 AM June 8, 2020




B20-33368                                    EAB\:ans

                           UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF OHIO

IN RE:                                          )     CHAPTER 7
                                                )
GRETCHEN CLAIRE WALDRON                         )     CASE NO. 20-60088
                                                )
         Debtor                                 )
                                                )
                                                )     JUDGE RUSS KENDIG
                                                )
                                                )     ORDER GRANTING MOTION OF LAND HOME
                                                )     FINANCIAL SERVICES, INC. FOR RELIEF FROM
                                                )     STAY AND ABANDONMENT (Docket #10)
                                                )
                                                )     PROPERTY ADDRESS:
                                                )     ** 94 Lynn Dr
                                                )       Ontario, Ohio 44906
                                                )


         This matter came before the Court on the Motion for Relief from Stay and Abandonment

(the “Motion”) filed by LAND HOME FINANCIAL SERVICES, INC. (“Movant”). (Docket

#10). Movant has alleged that good cause for granting the Motion exists, and that Debtor(s),

counsel for the Debtor(s), the Chapter 7 Trustee, and all other necessary parties were served with




 20-60088-rk      Doc 17      FILED 06/08/20        ENTERED 06/08/20 08:03:53              Page 1 of 3
the Motion, and with notice of the hearing date on the Motion. No party filed a response or

otherwise appeared in opposition to the Motion, or all responses have been withdrawn. For these

reasons, it is appropriate to grant the relief requested.

        IT IS, THEREFORE, ORDERED that the Motion is granted.              The automatic stay

imposed by § 362 of the Bankruptcy Code is terminated with respect to the Movant, its

successors and assigns.

        IT IS FURTHER ORDERED that the Chapter 7 Trustee is authorized and directed to

abandon the property 94 Lynn Dr, Ontario, Ohio 44906.




                                                            SUBMITTED BY:


                                                            /s/ Edward A. Bailey
                                                            Reimer Law Co.
                                                            Cynthia A. Jeffrey #0062718
                                                            Edward A. Bailey #0068073
                                                            Richard J. LaCivita #0072368
                                                            30455 Solon Road
                                                            Solon, Ohio 44139
                                                            Phone No. 440-600-5500
                                                            Fax No. 440-600-5521
                                                            ebailey@reimerlaw.com




 20-60088-rk      Doc 17     FILED 06/08/20        ENTERED 06/08/20 08:03:53      Page 2 of 3
                            LIST OF PARTIES TO BE SERVED:


Via the Court's Electronic Case Filing System on these entities and individuals who are listed on
the court's Electronic Mail Notice List:

1.     Office of the U.S. Trustee at (registered address)@usdoj.gov

2.     Anthony DeGirolamo on behalf of the Chapter 7 Trustee’s office at
       ajdlaw@sbcglobal.net

3.     Deborah L Mack, Esq. on behalf of Gretchen Claire Waldron, Debtor, at
       debbie@OhioFinancial.Lawyer

4.     Edward A. Bailey, Esq., on behalf of Movant, at bknotice@reimerlaw.com

And by regular U.S. mail, postage prepaid, to:

5.     Gretchen Claire Waldron, Debtor
       94 Lynn Dr
       Ontario, OH 44905

6.     Richland County Treasurer
       50 Park Avenue East
       Mansfield, Ohio 44902

7.     Barclays Bank Delaware
       Attn: Correspondence
       PO Box 8801
       Wilmington, DE 19899




 20-60088-rk     Doc 17     FILED 06/08/20       ENTERED 06/08/20 08:03:53          Page 3 of 3
